Citation Nr: 0920372	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) from November 2000 to August 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1981 to April 2000.  He also had additional service in the 
reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
denying the Veteran's claim for a TDIU.  

In July 2003 the Veteran testified at a hearing at the RO 
before a local Decision Review Officer (DRO), during which 
the Veteran clarified that he was requesting a TDIU only from 
November 2000 to August 2001, when he says he was unemployed 
due to medical reasons.  See Hr'g. Tr., pg. 1.

The Board twice remanded this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration - initially in June 2005 and again in June 
2006.

In March 2009, following the AMC's issuance of the most 
recent supplemental statement of the case (SSOC), the 
Veteran's representative submitted additional evidence in 
support of the claim.  And in an April 2009 letter, he waived 
his right to have the RO/AMC initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).




FINDINGS OF FACT

1.  For the relevant time period at issue, from November 2000 
to August 2001, the Veteran was service connected for 
obstructive sleep apnea at 50 percent; diabetes mellitus at 
20 percent; tinnitus at 10 percent; rhinosinusitis at 10 
percent; hypertension at 10 percent; degenerative joint 
disease of the lumbosacral spine and sacroiliac joints at 10 
percent; major depressive affective disorder at 10 percent; 
degenerative joint disease of the hips at 0 percent (each 
hip, right and left); bilateral plantar spur at 0 percent 
(each foot, right and left); right hearing loss at 0 percent; 
and gastroesophageal reflux disease at 0 percent.  His 
combined rating, including the bilateral factor, was 80 
percent.  

2.  The most probative medical and other evidence of record 
establishes that, from November 2000 to August 2001, the 
Veteran was unable to obtain and maintain substantially 
gainful employment because of the severity of his 
service-connected disabilities, especially in combination.


CONCLUSION OF LAW

The criteria are met for a TDIU from November 2000 to August 
2001.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claim and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These requirements apply to 
all five elements of a claim - including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And to the extent possible, this notice should be provided 
prior to initially adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claim or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim for a 
TDIU for the entire period at issue, from November 2000 to 
August 2001, there is no need to discuss whether there has 
been compliance with the notice-and-duty-to-assist provisions 
of the VCAA because even were the Board to assume, for the 
sake of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 
556 U. S. ___ (2009).

II.  Entitlement to a TDIU from November 2000 to August 2001

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a Veteran fails to meet these threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's 
actual industrial impairment.  In a pertinent precedent 
decision, VA's General Counsel concluded that the controlling 
VA regulations generally provide that Veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
Veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  
See, too, 38 C.F.R. § 4.18 concerning employment given only 
for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for 
the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975).  "It is clear that the claimant need 
not be a total 'basket case' before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant."

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

The Veteran contends that from November 2000 to August 2001 
he was unable to obtain and maintain substantially gainful 
employment because of the severity of his service-connected 
disabilities.  During this relevant time period in question, 
he was service connected for obstructive sleep apnea at 50 
percent; diabetes mellitus at 20 percent; tinnitus at 10 
percent; rhinosinusitis at 10 percent; hypertension at 
10 percent; degenerative joint disease of the lumbosacral 
spine and sacroiliac joints at 10 percent; major depressive 
affective disorder at 10 percent; degenerative joint disease 
of the hips at 0 percent (each hip, right and left); 
bilateral plantar spur at 0 percent (each foot, right and 
left); right hearing loss at 0 percent; and gastroesophageal 
reflux disease at 0 percent.  His combined rating, including 
the bilateral factor, was 80 percent.  See 38 C.F.R. §§ 4.25, 
4.26.

So as the Veteran meets the threshold minimum requirement of 
having at least one disability rated at 40 percent or higher 
and a combined rating of 70 percent or more, he meets the 
schedular criteria for consideration of a TDIU under § 
4.16(a).  There still, however, needs to be probative 
evidence of his unemployability on account of these service-
connected disabilities during the specific timeframe 
at issue, from November 2000 to August 2001.



As the Court pointed out in Friscia  v. Brown, 7 Vet. App. 
294, 297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Concerning this determinative issue of employability, the 
Board sees there are inconsistencies of record with regard to 
the Veteran's assertions.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (noting that the credibility of a witness may 
be impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).

In November 2000, the Veteran provided a statement to his 
representative that he was unable to work due to his service-
connected disabilities and problems caused by them.  
Subsequently, he filed a TDIU application in February 2001 
stating that he had last been employed on a full-time basis 
in May 2000 and that since then he had been unable to work 
due to his diabetes, cardiovascular problems, arthritis, 
sleep apnea and depression.  His cardiovascular problems are 
not service connected, although the other conditions he 
mentioned are.

In June 2003 the Veteran submitted another statement claiming 
he was unable to work full-time because of his service-
connected disabilities.  But, at the same time, he asserted 
that he was unable to work full-time at his position as a 
toll booth attendant because, in summary, the state had not 
offered the civil service examination required for this full-
time employment.  So, on one hand, he asserted that his 
unemployability was due to his service-connected 
disabilities, but on the other hand, without regard to these 
disabilities, he indicated that he was not afforded the 
opportunity to take the examination required for permanent 
employment - and so, that was the reason for his lack of 
full-time employment.  Then, however, the Veteran also 
asserts in this same statement that he had applied for VA 
vocational rehabilitation benefits "and was turned down" 
due to his age and disabilities.

During his July 2003 hearing, the Veteran testified that 
since August 2001 he had returned to working part-time (24 to 
30 hours per week) as a toll booth attendant, and that same 
month he submitted another application stating that since May 
2000 he had been unable to work, but that he had been working 
part-time as a toll booth attendant from March to November 
2000 and from August 2001 until the then present.  He also 
indicated that he had left his last job in May 2000 because 
of his disabilities, presumably referring to his service-
connected disabilities.  

The record confirms the Veteran sought vocational 
rehabilitation benefits from VA.  But the record also shows 
his request for these benefits (including the associated 
training) was granted, rather than denied.  That is, he was 
not turned down due to his age and disabilities as he has 
asserted.  His March 2001 VA Rehabilitation Plan shows, in 
summary, that VA was to pay for his tuition, fees, required 
texts and supplies; provide a monthly subsistence allowance; 
and, if needed, other support services such as tutorial 
services, while he pursued a bachelor of education degree 
from the State University of New York at Buffalo State 
College (SUNY-Buffalo) from September 2001 to September 2005.

The record also shows that, in September 2001, a VA employee 
received a call from SUNY-Buffalo indicating the Veteran was 
not enrolled and that, on that same day, the VA employee 
called him to update his status.  The report of contact 
indicates he informed the VA employee that he did not get 
accepted into the program and that he was thinking about what 
he wanted to do.  The report also shows that in November 2001 
he called and left a message with the same VA employee; that 
in January 2002 the VA employee contacted SUNY-Buffalo and 
was informed that the Veteran was not enrolled; that in 
February 2002 the Veteran was sent a letter discontinuing his 
rehabilitation program as he was not enrolled; and that in 
March 2002 his file regarding his VA vocational 
rehabilitation benefits was discontinued.

The Veteran's inconsistent statements diminish his 
credibility such that it renders his assertions regarding his 
employment circumstances to be of little probative weight.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).

That said, the record also contains a March 2001 Counseling 
Record prepared by a VA counseling psychologist in 
conjunction with the Veteran's VA Rehabilitation Plan.  The 
report provides that the Veteran had graduated from high 
school in 1970, after which he had attended community college 
and obtained 45 transferable credits.  It also provides that 
in 1984 he took a 4-credit class in computer programming from 
another community college, and that in 1989 he took a 3-
credit class in metrololgy from a 4-year university. 

The report further provides that, as to his military work 
experience, the Veteran joined the army reserves after high 
school and was trained as a cook, serving in the reserves as 
such from 1970 to 1976 and from 1978 to 1981.  The report 
also provides that while on active duty from 1981 to 2000, 
his military occupational specialties (MOSs) were recruiter, 
administrative specialist, NCO, and personnel supervisor, and 
that his duties included recruiting, administration, computer 
skills, organizational skills, training scheduling and 
purchasing.

The report goes on to indicate that, outside of his military 
work experience, the Veteran had worked as a paperboy while 
in high school from 1966 to 1969 and, after high school, as a 
stock boy from 1970 to 1972.  The report also provides that 
he worked as a retail sales associate with two different 
retailers - the first from 1972 to 1974 and the second from 
1974 to 1976.  The report provides that following this, he 
worked for a steel company from 1976 to 1979 and worked as a 
cook from 1979 to 1981.  Following his retirement from 
military service in 2000, he worked as a part-time toll booth 
attendant from March to November 2000, when he quit due to 
his health problems.

Upon review of his medical conditions, the report provides 
that the Veteran needs a work environment that is not too 
noisy and not physical in nature in order to accommodate his 
problems with his hips, lower back, hypertension and 
diabetes.   

Towards vocational assessment, the report indicates the 
Veteran was administered the Differential Aptitude Test for 
Personnel and Career Assessment (DAT), and that he scored 40 
and 15 percent on his verbal and math skills, respectively, 
against a 12th grade norm.  He also was administered the 
Myers Briggs Type Indicator (MBTI) test and he was assessed 
an ENTJ - indicating a personality type that is frank, 
decisive, and prone to leadership, good at things requiring 
reasoning and intelligent talk.  He was also administered the 
Career Assessment Inventory (CAI) - Vocational Version, and 
was found to have high basic interests in electronics, 
carpentry, manual/skilled trades, agriculture, 
nature/outdoors, science, social service, teaching and food 
service - similar to a firefighter, mail carrier, 
park ranger, police officer and security guard.  He was also 
administered the Tests of Adult Basic Education (TABE) and he 
scored 20, 5, 3, and 28 percent on reading, mathematics, 
language, and spelling, respectively.

The report further indicates the Veteran has transferable 
skills in administration, purchasing and computer skills.  It 
further provides that he has strong general people skills.

The VA psychologist, however, in assessing the Veteran's 
vocational situation, indicated the Veteran has impairments 
to employment and that, due to his 
service-connected problems in his hips, lower back and 
hypertension, he needs "a light duty position."  The 
evaluating psychologist also provided that the Veteran needs 
a position that allows some variety of movements so that he 
is not standing, walking, driving, or sitting for long 
periods of time, and that he needs a work environment that is 
not too noisy.  

The evaluating VA psychologist further provided that the 
Veteran has educational deficiencies - having only a high 
school diploma and 52 transferable college credits, which are 
evidenced by his TABE and DAT test results.  His military 
training was primarily in personnel and cooking, but he is 
unable to work as a cook since standing is required and most 
human resources (personnel) positions require a bachelor's 
degree, which he did not have.  The psychologist also 
provided that while he thought higher education in human 
resources would be beneficial for the Veteran, he had 
expressed an interest in becoming an industrial arts teacher, 
which is considered light duty.

The VA psychologist also provided that "[t]he Veteran would 
not benefit from an Individual Employment Assistance Plan, 
because he does not have the skills needed for suitable 
employment."  Hence, the Veteran was offered rehabilitation 
services towards the obtainment of additional education 
rather than assistance towards securing employment.

In order to be considered unemployable, the Veteran need not 
demonstrate that he is unable to engage in any type of 
employment activity, but rather, the standard is merely 
whether he is unable to engage in substantially gainful 
employment, which does not include marginal employment, 
instead contemplates earning an income in excess of the 
poverty threshold in an occupation typical of members of his 
community.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991); 38 C.F.R. § 4.16(a); VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7); and Faust v. 
West, 13 Vet. App. 342 (2000).

The Board finds the March 2001 VA psychologist's report to be 
of significant probative weight as to the Veteran's 
employability.  It is an objective opinion, including a 
review of his relevant employment history, level of 
education, and special training and specifically addresses 
his employability.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  And 
so, the Board finds that the most probative evidence of 
record indicates he was unemployable during the relevant time 
period at issue, from November 2000 to August 2001.  



The question remains, however, as to whether the Veteran's 
unemployability was due to his service-connected 
disabilities, as opposed to some other cause or factor.  See 
38 C.F.R. § 4.16(a).  As the Court has stated, the record 
must reflect some factor that takes a particular case outside 
the norm in order for a claim for individual unemployability 
benefits to prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The mere fact that a Veteran is unemployed or 
has difficulty obtaining employment is not enough.  Id.  The 
question, instead, is whether he is incapable of performing 
the physical and mental acts required by employment, 
not whether he can find employment.

Concerning this, the Board sees that in coming to the 
conclusion that the Veteran was not suitable for employment, 
the VA psychologist, in the March 2001 report, found that the 
Veteran's service-connected disabilities required that he be 
limited to employment that was "light duty" and did not 
involve being in a noisy environment or require standing, 
walking, driving, or sitting for long periods of time.  
Furthermore, this evaluating psychologist attributed the 
Veteran's unemployability to a lack of college-level 
education and skill, albeit while also indicating this 
possibly could be remedied by vocational rehabilitation.  
This arguably suggests that, but for the Veteran's lack of 
education and skills, he would be employable, albeit limited 
to "light duty" or sedentary-type employment.

This evaluating VA psychologist went on to state, however, 
that "[t]he Veteran's multiple physical disabilities place 
him at competitive disadvantage in obtaining employment when 
competing with jobs for the nondisabled, as he is not able to 
do any jobs that require excessive physical demands."  The 
psychologist also provided specifically that the Veteran's 
service-connected disabilities limit lifting, standing, and 
prolonged sitting and walking; his diabetes requires insulin 
administration 3 times per day; his diabetes-related weight 
problem further hampers his physical abilities; his tinnitus 
indicates that he needs an environment that isn't very noisy; 
and his sleep apnea prevents his getting a good night's sleep 
and, thus, makes him tired throughout the day.



In summary, this evaluating VA psychologist provided that the 
Veteran's service-connected disabilities "materially 
contribute to the impairment of employment."  He further 
provided that the Veteran's vocational impairment is due to 
his lack of skills that might allow him to be employed, even 
with his physical limitations.  And so, the VA psychologist 
concluded the Veteran had an employment handicap in 
accordance with VBA Circular 28-97-1 and that his service-
connected disabilities "have had a significant impact on his 
employability."

This evaluating psychologist's March 2001 assessment suggests 
the Veteran's service-connected disabilities limit his 
employment options to "light duty" positions that are less 
physically demanding; but his lack of skills and education 
are such that he would be unable to effectively compete for 
such less physically demanding positions, as a practical 
matter.  And, as previously mentioned, the appropriate 
inquiry is whether a particular job is realistically within 
the Veteran's capabilities.  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991); Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

Here, the Board finds that substantially gainful employment 
is not a realistic option in light of the Veteran's service-
connected disabilities, especially in combination.  Hence, 
the Board finds that the most probative evidence of record 
establishes that, from November 2000 to August 2001, he was 
unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities.  So he 
is entitled to a TDIU, especially resolving all reasonable 
doubt concerning this in his favor.  38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a TDIU from November 2000 to August 2001 is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


